Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 09 February 2022 has been entered. 

Status of Claims 
3. 	Claims 1-14 and 21-26 are pending; of which claims 1 and 21 have been amended; claims 15-20 have been canceled; and claims 1-14 and 21-26 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 09 February 2022, referred to herein as “the Arguments”, have been fully considered but they are not persuasive or moot in view of the new grounds of rejection.
	The Examiner has addressed Applicants arguments concerning the amended limitations in the updated text below. 
	
Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (WO 2017/054875 A1, with citations made to the corresponding US-PGPUB 2018/0206788 A1) in view of Kidmose et al. (US 2012/0209101 A1) and Ely (US 2017/0360614 A1).
Regarding claim 1, Andersen teaches a hearing device for electrically coupling to skin of a user (ear plug 1 [abstract, FIG. 1]), the device comprising:
 a body comprising a housing forming at least part of an outer surface (the ear plug 1 includes a housing wall 2 which has an outer surface [abstract, 0036, FIG. 1]), the body comprising an interior of the housing (the interior is located on the inside of the housing wall 2 [FIG. 1, FIGS. 11-12, 0036]. The interior contains various components such as the circuit board 24 [FIG. 11-12, 0066-0067); 

an electrode disposed at least partially in the body and configured to contact skin of the user's ear (electrode 3 which comprises a skin contacting part 4 on the external side of the housing wall 2 and a supporting member 5 on the inner side of the housing wall 2 [0036, 0043, FIG. 1, FIG. 6-7]), the electrode configured to sense bioelectric signals (the ear plug detects EEG signals which are bioelectric signals [abstract, 0003]) and comprising: 
an outer conductor disposed at least partially in the housing (the outer conductor 4 is partially disposed within the housing, as the outer conductor 4 comprises a connector part 61 which is inserted or pushed into the connecting part 62 of the housing [0063, FIG. 9-10]); and 
a conductive wire (signal wire 8 [0036, 0043]).
Andersen does not explicitly teach the interior of the housing to be defined as a void;
the outer conductor forming at least part of the outer surface;
an inner conductor electrically coupled to the outer conductor, and extending to or into the void, disposed subflush to the outer surface, and forming at least part of the outer surface; and 
the conductive wire extending through the void and electrically coupled to the inner conductor.

Kidmose teaches the outer conductor disposed partially in the housing and forming at least part of the outer surface (the electrodes comprise outer conductors 201-205 / 402a / 407 that are configurable to be either embedded or flush with the outer surface of the shell 206 / 401a / 404a [0073, 0085, 0088, FIG. 2, FIGS. 4A-4B]);
an inner conductor electrically coupled to the outer conductor (an inner conductor or conductive pin may be used in place of the rivet 402 / 405 [0085, 0088, FIGS. 4A-4B]. Furthermore, the conductive pin 402 / 405 is connected with the electrode or the outer conductor 402a / 407 [0085, 0088, FIGS. 4A-4B]), and extending to or into the interior of the housing (the bottom side of the conductive pin 402 extends through the inner surface of the shell 401b and into the interior space of the housing [FIG. 4A, 0086]), disposed subflush to the outer surface (the head 405a of the conductive pin 405 can be configured to be flush with or on the outer surface of the shell 404a [0035, 0088, FIG. 4B]), and forming at least part of the outer surface (the head 405a of the conductive pin 405 can be flush or formed with the outer surface of the shell 404a [0088, FIG. 4B]); and 
the conductive wire extending through the interior of the housing and electrically coupled to the inner conductor (the conductive wire 403 / 406 extends from the interior of the housing and connects with the bottom side of the conductive pin 402 / 405 [FIGS. 4A-4B, 0085-0087, 0089]). 

The prior art by Ely is analogous to Andersen, as they both teach hearing devices or earpieces that are used to transmit sounds ([abstract]). 
Ely teaches the interior of the housing to be defined as void (the interior 22 of the earpiece body 10 may comprise one or more void spaces to provide room for other components [0015]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Andersen’s electrodes with the outer conductor, inner conductor, and conductive wire taught by Kidmose. The advantage of such modification will provide enhanced conductivity, as each portion of Kidmose’s electrode is conductive ([0085-0087]). Furthermore, it would have been obvious to modify the interior of the hearing device suggested by Andersen in view of Kidmose to comprise a void, as taught by Ely. This modification would result in a void or empty space for Kidmose’s inner conductor and conductive wire, as these elements were already located or extended inside interior of the housing (see Kidmose’s teachings above). Furthermore, the void can create extra space for the addition of other components within the interior of device (see paragraph [0015] by Ely).
Regarding claim 9, Andersen teaches a plurality of electrodes including the electrode ([0036]). 
Regarding claim 10, Kidmose teaches wherein the outer conductor is disposed flush or superflush to the housing of the body to electrically couple to skin of the user 
Regarding claim 11, Andersen teaches wherein the outer conductor is removably coupled to the inner conductor (the outer conductor or skin contacting part 4 is configured to be detachably connected [claim 9]). 
Regarding claim 21, Andersen teaches a hearing device for electrically coupling to skin of a user (ear plug 1 [abstract, FIG. 1]), the device comprising:
 a body comprising a housing forming at least part of an outer surface (the ear plug 1 includes a housing wall 2 which has an outer surface [abstract, 0036, FIG. 1]), the body comprising an interior of the housing (the interior is located on the inside of the housing wall 2 [FIG. 1, FIGS. 11-12, 0036]. The interior contains various components such as the circuit board 24 [FIG. 11-12, 0066-0067); 
a transmitting acoustic transducer configured to transmit sound toward an ear drum of the user, the transmitting acoustic transducer disposed at least partially in the body (receiver 43 [0067, FIG. 12]); and 
an plurality of electrodes disposed at least partially in the body and configured to contact skin of the user's ear (plurality of electrodes 3 which comprises a skin contacting part 4 on the external side of the housing wall 2 and a supporting member 5 on the inner side of the housing wall 2 [0036, 0043, FIG. 1, FIG. 6-7]), each of the electrodes configured to sense bioelectric signals (the ear plug detects EEG signals which are bioelectric signals [abstract, 0003]) and comprising: 

a conductive wire (signal wire 8 [0036, 0043]).
Andersen does not explicitly teach the interior of the housing to be defined as a void;
the outer conductor disposed flush or superflush to the housing of the body and forming at least part of the outer surface;
an inner conductor electrically coupled to the outer conductor, and extending to or into the void, disposed subflush to the outer surface, and forming at least part of the outer surface; and 
the conductive wire extending through the void and electrically coupled to the inner conductor.
The prior art by Kidmose is analogous to Andersen, as they both teach hearing aids that can sense bioelectric signals ([abstract, 0068-0069, 0071]). 
Kidmose teaches the outer conductor disposed flush or superflush to the housing of the body and forming at least part of the outer surface (the electrodes comprise outer conductors 201-205 / 402a / 407 that are configurable to be either embedded or flush with the outer surface of the shell 206 / 401a / 404a [0073, 0085, 0088, FIG. 2, FIGS. 4A-4B]);
an inner conductor electrically coupled to the outer conductor (an inner conductor or conductive pin may be used in place of the rivet 402 / 405 [0085, 0088, FIGS. 4A-4B]. Furthermore, the conductive pin 402 / 405 is connected with the electrode or the outer conductor 402a / 407 [0085, 0088, FIGS. 4A-4B]), and extending to or into the 
the conductive wire extending through the interior of the housing and electrically coupled to the inner conductor (the conductive wire 403 / 406 extends from the interior of the housing and connects with the bottom side of the conductive pin 402 / 405 [FIGS. 4A-4B, 0085-0087, 0089]). 
Although Kidmose teaches the inner conductor and conductive wire extending through the interior of the housing (see Kidmose’s teachings above), Kidmose does not explicitly teach the interior of the housing to be defined as void. 
The prior art by Ely is analogous to Andersen, as they both teach hearing devices or earpieces that are used to transmit sounds ([abstract]). 
Ely teaches the interior of the housing to be defined as void (the interior 22 of the earpiece body 10 may comprise one or more void spaces to provide room for other components [0015]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Andersen’s electrodes with the outer conductor, inner conductor, and conductive wire taught by Kidmose. The advantage of such modification will provide enhanced conductivity, as each portion of .

7. 	Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Kidmose et al., Ely, and further in view of Loeb et al. (US Patent No. 5,571,148). 
	Regarding claims 2 and 22, Andersen in view of Kidmose and Ely suggests the hearing device of claims 1 and 21. Andersen, Kidmose, and Ely do not explicitly teach wherein the outer conductor comprises an elastomer. 
The prior art by Loeb is analogous to Andersen, as they both teach implantable hearing devices comprising electrodes ([abstract]). 
Loeb teaches wherein the outer conductor comprises an elastomer (as mentioned above in claim 1 and 21, the outer conductor is defined by Applicant as the conductive material on the electrode. Loeb teaches an elastomer for the conductive material on the electrode [column 4 lines 39-42]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the outer conductor suggested . 

8. 	Claims 3-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Kidmose et al., Ely, Loeb et al., and further in view of Hirota et al. (US 2008/0177353 A1).
Regarding claim 3, Andersen in view of Kidmose, Ely, and Loeb suggests the hearing device of claim 2. Andersen, Kidmose, Ely, and Loeb do not explicitly teach wherein a powdered conductive material is embedded in the elastomer to provide electrical conductivity through the outer conductor. 
The prior art by Hirota is analogous to Andersen, as they both teach hearing devices comprising electrodes ([abstract]). 
Hirota teaches wherein a powdered conductive material is embedded in the elastomer to provide electrical conductive through the outer conductor (Applicant defines the powdered conductive material as “fine grains of material” within the nanometer range [0045]. Hirota teaches a powdered conductive material having a fine grain size of 1 nanometer and the material is used to provide electrical conductivity [0090]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the elastomer suggested by Andersen in view of Kidmose, Ely, and Loeb with the powdered conductive material, as taught by Hirota. The benefit of this modification will provide an enhancement to the electrical conductivity of the electrode. 

Regarding claim 5, Hirota teaches wherein a conductive material is embedded in the elastomer to provide electrical conductivity through the outer conductor (Hirota teaches a powdered conductive material having a fine grain size of 1 nanometer and the material is used to provide electrical conductivity [0090]). 
Hirota does not explicitly teach the conductive material being chopped. Applicant defines a chopped conductive material to fall within the range of 0.1 to 1000 micrometers ([0045]). Applicant does not address the criticality of this specific size range. The Federal Circuit held that, where the only different between the prior art and the claims was recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The suggested size by the Examiner for the chopped conductive material is 1 micrometer (MPEP 2144.04 IV. Change in Size). 
Regarding claim 6, Hirota teaches wherein the chopped conductive material comprises titanium (titanium conductive material [0090]). 
Regarding claim 7, Hirota teaches wherein the outer conductor comprises a printed conductive material disposed on the elastomer (printed conductive materials [0089]). 
Regarding claim 23, Andersen in view of Kidmose, Ely, and Loeb suggests the hearing device of claim 22. Andersen, Kidmose, Ely, and Loeb do not explicitly teach 
The prior art by Hirota is analogous to Andersen, as they both teach hearing devices comprising electrodes ([abstract]). 
Hirota teaches wherein the outer conductor comprises a printed conductive material disposed on the elastomer (printed conductive materials [0089]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the elastomer suggested by Andersen in view of Kidmose, Ely, and Loeb with printed conductive materials, as taught by Hirota. The benefit of this modification will enhance the conductivity of the electrode. 

9. 	Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Kidmose et al., Ely, Loeb et al., and further in view of De Finis et al. (US 2012/0155684 A1).
Regarding claims 8 and 24, Andersen in view of Kidmose, Ely, and Loeb suggests the hearing device of claims 2 and 22, wherein the elastomer is integrally formed with the housing (see modification above in claims 1-2 and 21-22, the elastomer is formed on the outer conductor of the electrode which is already attached to the outer surface of the housing). 
Andersen, Kidmose, Ely, and Loeb do not explicitly teach wherein the elastomer is integrally formed with an insulating portion of the housing. 

De Finis teaches wherein the elastomer is integrally formed with an insulation portion of the housing (the walls of the housing 22 are formed of the insulating material 26/31 [0059, 0075, FIG. 2A-2B]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the elastomer suggested by Andersen in view of Kidmose, Ely, and Loeb to be formed on an insulation portion of the housing, as taught by De Finis. The benefit of this modification will provide an insulating barrier to the conductive layer. 

10. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Kidmose et al., Ely, and further in view Stewart (US 2017/0340232 A1) and Hirota et al.
Regarding claim 12, Andersen in view of Kidmose and Ely suggests the hearing device of claim 1. Andersen, Kidmose, and Ely do not explicitly teach wherein the outer conductor comprises a pellet including powdered conductive material. 
The prior art by Stewart is analogous to Andersen, as they both teach electrode configurations to be adhered to the skin ([abstract]). 
Stewart teaches wherein the outer conductor comprises a pellet (conductive hydrogel pellet on the outer conductor or conductive material of the electrode [0009, 0030]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the outer conductor suggested by Andersen in view of Kidmose and Ely with a pellet, as taught by Stewart. The benefit of this modification will improve the electrode’s adherence to the skin. Additionally, it would have been obvious to modify the pellet suggested by Andersen in view of Kidmose, Ely, and Stewart with a powdered conductive material, as taught by Hirota. The benefit of this modification will enhance the electrode’s electrical conductivity. 

11. 	Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Kidmose et al., Ely, and further in view of Thenuwara et al. (US Patent No. 8,880,193).
Regarding claims 13 and 25, Andersen in view of Kidmose and Ely suggests the hearing device of claims 1 and 21. Andersen, Kidmose, and Ely do not explicitly teach wherein the outer conductor comprises a microtextured or micropatterned outer surface. 
The prior art by Thenuwara is analogous to Andersen, as they both teach implantable hearing devices comprising electrodes ([abstract]). 
Thenuwara teaches wherein the outer conductor comprises a microtextured outer surface ([column 3 lines 9-11, FIG. 13A]). 
. 

12. 	Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen in view of Kidmose et al., Ely, and further in view of Offutt (US Patent No. 5,712,917).
Regarding claims 14, Andersen in view of Kidmose and Ely suggests the hearing device of claim 1. Andersen teaches wherein the electrode comprises a conductive gel ([0019]). Kidmose teaches the outer conductor is disposed subflush to the housing which defines a cavity to hold conductive gel (the electrodes or outer conductors 201-205 / 402a / 407 are configured to be flush or recessed in a cavity along the outer surface 206 / 401a / 404a [0073, 0081, 0085, 0088, FIG. 2, FIG. 4A-4B]. Furthermore, a conductive gel is configured to be applied and held within the electrodes [0081]).  
Andersen, Kidmose, and Ely do not explicitly teach the conductive gel to be an electrolytic liquid and the electrolytic liquid to be held within the cavity. 
The prior art by Offutt is analogous to Andersen, as they both teach auditory devices ([abstract]). 
Offutt teaches an electrolytic liquid that is held within the defined cavity of the electrode (electrolytic liquid is held within the electrode 32 for making electrical contact with the skin 36 [column 3 lines 4-7]). 

Regarding claim 26, Andersen in view of Kidmose and Ely suggests the hearing device of claim 21. Andersen teaches wherein the electrode comprises a conductive gel ([0019]). Kidmose teaches wherein the outer conductor and the inner conductor are arranged to define a cavity to hold the conductive gel (the inner conductor or conductive pin 402 can define a recess which holds the electrode or outer conductor 402a [0085]. Furthermore, a conductive gel is configured to be applied and held within the electrode [0081]). 
Andersen, Kidmose, and Ely do not explicitly teach the conductive gel to be an electrolytic liquid. 
The prior art by Offutt is analogous to Andersen, as they both teach auditory devices ([abstract]). 
Offutt teaches an electrolytic liquid that is held within the defined cavity of the electrode (electrolytic liquid is held within the electrode 32 for making electrical contact with the skin 36 [column 3 lines 4-7]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the cavity of the electrode suggested by Andersen in view of Kidmose and Ely with an electrolytic liquid, as taught 

Statement on Communication via Internet
13. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792